Filed 9/15/11 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2011 ND 177







State of North Dakota, 		Plaintiff and Appellee



v.



Keith Edward Johnson, Jr., 		Defendant and Appellant







No. 20110011







Appeal from the District Court of Burleigh County, South Central Judicial District, the Honorable Bruce B. Haskell, Judge.



AFFIRMED.



Per Curiam.



Lloyd C. Suhr (on brief), Assistant State’s Attorney, Courthouse, 514 East Thayer Avenue, Bismarck, N.D. 58501, plaintiff and appellee.



Carey A. Goetz (on brief), P.O. Box 1874, Bismarck, N.D. 58502-1874, for defendant and appellant.

State v. Johnson

No. 20110011



Per Curiam.

[¶1]	Keith Johnson appeals from a district court judgment following a jury verdict convicting him of disobedience of a judicial order for failing to appear on time to serve his four-day sentence for driving under suspension.  Johnson argues he received ineffective assistance of counsel at trial and there was insufficient evidence to support the jury’s verdict.  We summarily affirm under N.D.R.App.P. 35.1(a)(3).

[¶2]	Gerald W. VandeWalle, C.J.

Dale V. Sandstrom

Daniel J. Crothers

Mary Muehlen Maring

Carol Ronning Kapsner